IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-74,973-01



                       EX PARTE BILLY RAY BRYANT, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              IN CAUSE NO. CR01125 IN THE 102 ND DISTRICT COURT
                         FROM RED RIVER COUNTY

                K ELLER, P.J., filed a dissenting opinion.

        The habeas court recommends that relief be denied, and I believe that the recommendation

is supported by the record. By my reading of the record, (1) there is compelling evidence that

applicant is guilty even without considering Janie’s written statement and (2) the polygraph evidence

would not have changed the jury’s view of Janie’s testimony.

                                     A. Compelling Evidence

        Although some of the evidence that I will recount below was contradicted at trial and on

habeas, I believe there is a significant amount of incriminating evidence that creates a compelling

case for applicant’s guilt.

                                         1. Relationships

        Applicant was not a stranger that happened to be implicated by Mitchell; applicant had
                                                                         BRYANT DISSENT — 2

significant connections with members of the Victory and Raulston families. Janie, whose polygraph

test is the primary subject of applicant’s claims, is Stella Victory’s sister and Aaron, Dalinda, and

Jonathon’s aunt. Applicant was Janie’s live-in boyfriend at the time of the murders and the three

children knew him. Moreover, applicant “ran with” Kenneth Raulston, and he and Kenneth together

“jacked” Mitchell Dickey on a large amount of drugs that Mitchell had fronted out to applicant.

                                             2. Motive

       Applicant had at least two motives for killing Johnny Victory. First, on Christmas Eve,

Johnny beat up Stella, who was the sister of his (applicant’s) girlfriend Janie. Stella was also the

girlfriend of his friend Kenneth. On Christmas Day, there were a “bunch of guys” with “lots of

guns” at Stella’s house. Stella’s brothers were there, as was applicant. “They” discussed killing

Johnny. Aaron overheard applicant and Kenneth talking about killing Johnny.

       Second, Johnny stole cash, barrels of expensive methamphetamine precursors, and

counterfeit money plates from Kenneth. Dalinda thought that applicant “had a fuss” with Johnny

over the things that came up missing because that’s what she had been told over the years.

                                          3. Eyewitnesses

       Several witnesses testified that applicant participated in murdering Johnny and Sarah or that

applicant was present when the murders were committed. Mitchell claimed that he, applicant, and

Kenneth drove to Johnny and Sarah’s house and parked nearby. Mitchell said he waited in the car

while applicant, who carried a shotgun, and Kenneth went to the house. Mitchell soon heard

gunshots and ran to the carport, which would have been when Stella’s children saw him. Mitchell

testified that applicant and Kenneth killed Johnny and Sarah.

       Aaron testified at trial that on the night of the murders, Johnny was carrying him up to the
                                                                          BRYANT DISSENT — 3

house. When Johnny set him down, Aaron heard a shot and he saw Johnny and Sarah fall. Aaron

stopped by his dad, and then ran and hid in the carport. From there, he saw applicant and Kenneth.

Applicant and Kenneth each had a gun in his hand.1

       In 2007, Dalinda gave a written statement about what happened on the night of the murders.

In it she says, “I saw a man look through the back living room window. The man had a full beard

and collar [length] hair. His hair was black. He had on a red and black checkered coat. I knew Bill

Bryant because I had seen him on several different occasions prior to that night. I remember saying

to my brothers that the man looking in the window was Bill Bryant or I asked them if it was Bill

Bryant. I did think at the time that the man looking in the window was Bill Bryant.”

       When Dalinda first testified at trial, she said she did not know if applicant was one of the

murderers. The next day, as the judge at the habeas hearing put it, “in dramatic testimony in the

rebuttal, as she sat in this witness stand, she turned and pointed at Mr. Bryant identifying him as the

killer of one of her parents.” During this later testimony, Dalinda said she was scared, and that she

wasn’t even living at home because she was scared for her life and her son’s life. She had always

known it was applicant, but her mother, Stella, said it wasn’t him. Dalinda thought it was because

Stella was trying to protect them.

       Dalinda worked for applicant when she was twenty-two (thirteen years after the murders) and

her brothers hated the fact that she was around him all the time. When asked why she was friends

with applicant, she said that she couldn’t act like she was scared of him because “what if he would

have killed” her if she had shown any kind of fear.

       Dalinda testified more than once that she did not know if “it was him,” but she also explained


       1
           I have appended to this opinion Aaron’s testimony on direct examination.
                                                                          BRYANT DISSENT — 4

that testimony when she ultimately said that “it was him.” Dalinda testified that she knew in the

back of her mind that it was applicant, but she pushed it away. She explained that she always knew

it was applicant, but she did not want to believe it because she did not want herself and her kids to

be in danger. She said, “You have to go through something like that to understand why you would

do that. It’s unexplainable.”2

       Jonathon did not testify at trial, but after the case was reopened, he told law enforcement that

there were other people present at the murders, and he believed applicant was one of them. In spite

of trying to convince the kids that “it wasn’t him,” Stella later told Jonathon that “it was him.”

                                             4. Weapon

        There was evidence that applicant was in possession of a weapon that could have caused the

murders. Johnny and Sarah were killed with a shotgun. Johnny had both birdshot and buckshot in

his head, which could have been caused by a double-barrel shotgun. Applicant sold two rifles and

a double-barrel shotgun to a man in Oklahoma a few months after the murders.

                                 5. Threats / Statements Showing
                                      Consciousness of Guilt

       Applicant made threats and engaged in conversations after the murder that suggested his own

consciousness of guilt. Before the murders, Mitchell had burglarized Kenneth’s house (where

Johnny and Stella were living) as part of an insurance scam. After the murders, Mitchell went to

prison for the burglary. Mitchell’s mother testified that three or four months after Mitchell went to

prison, applicant came to her house in New Mexico with a man named Denny Donaldson and

threatened Mitchell’s parents. Applicant told them that they’d better tell “Mitchell, little son of a


       2
        Dalinda remembered that Janie called applicant “Tom” because he was seeing another girl
behind her back.
                                                                         BRYANT DISSENT — 5

bitch, to keep his mouth shut.” The reason that Mitchell’s parents had moved to New Mexico in the

first place was that, because of an earlier threat, they were afraid for their family. They were told

that applicant was going to shoot them.

       One time, Dalinda was run over by a flatbed trailer, and applicant came over and picked her

up. When he did, he asked if she thought he did it (killed her father), and she said “no.” It was the

only time the murders ever came up between them.

       When the capital-murder warrant against applicant was issued and it appeared in the

newspaper, applicant left home. United States Marshals were unable to find him at first because he

was turning his cell phone on and off. Applicant also called people to try to find out what they were

going to be able to testify about him. One of the people he contacted was Dalinda. The United

States Marshals were able to trace the call and track applicant to a Days Inn in Paris, Texas, where

he was hiding out.

                                       B. Janie’s Statement

       After the case was reopened, Janie was interviewed by Special Agent VanderVlugt of the

United States Secret Service. Initially, she told him that applicant was home the night of the

murders, but after taking a polygraph test and being told she failed, she gave a written statement in

which she implicated applicant in the murders. At trial she disavowed the parts of her statement that

implicated applicant. In light of the other evidence of applicant’s guilt outlined above, Janie’s

recantation of her written statement would not have made any difference, even without the reference

to her failing a polygraph test. I do not think that the jury would have believed Janie’s recantation.

       Janie’s written statement was witnessed and signed by two law-enforcement officers. She

put her initials at the beginning and end of each paragraph and she signed it at the end. I have
                                                                           BRYANT DISSENT — 6

appended a copy of the statement to this opinion. In comparing this statement with her trial

testimony, I do not think it is remotely likely that the jury would have credited her testimony instead

of the written statement.

           A sheriff, a Texas Ranger, and a Secret Service agent all testified that Janie had said what

was in her written statement. They testified that they did not coerce her and that she gave the

statement voluntarily. The prosecutor took them line-by-line through the statement and they

confirmed that she said each sentence that inculpated applicant.

       Janie had nothing to gain by implicating applicant, but plenty to lose. The written statement

itself explains why Janie would later recant: “Bill told me that if I ever told anyone that he and

Kenneth killed Johnny and Sarah, he would hurt me. I understood this to mean that he would hurt

me, my children and my family.” Sheriff Reed said that when Janie was at the Sheriff’s office

twenty years after the murders, she was still afraid of applicant.

       At trial, Janie said that she signed the written statement because she was scared: “There was

cops over there.” As to its truthfulness, she said, on the one hand, “A lot of things I said in that

statement is not true, because I was scared.”3 There are a number of statements that she specifically

admitted making, but said were not true. On the other hand, she also said about certain things in the

statement, “That’s put on that paper, but I didn’t say that right there.”4 Also, “What was said didn’t

get on that piece of paper.”5 In other words, according to Janie, the officers were able to make her

say things that were not true because she was scared, but apparently they could not make her say


       3
            Emphasis added.
       4
            Emphasis added.
       5
            Emphasis added.
                                                                          BRYANT DISSENT — 7

everything they wanted so they added it themselves.

       In order for the polygraph evidence to have changed the outcome of this trial, it would have

had to move the jury from a level of confidence less than “beyond a reasonable doubt” to “beyond

a reasonable doubt.” I believe that the jury would have credited the written statement instead of

Janie’s testimony even if the polygraph evidence had not been introduced. In light of the lack of

credibility of her trial testimony and in view of the other evidence of applicant’s guilt, I do not

believe that applicant has met his burden to show that he is entitled to relief.

                        C. Why Didn’t The Children Speak Up Earlier?

       They were scared of applicant. Mitchell was a criminal. Kenneth was a violent man who

was involved in manufacturing methamphetamine, counterfeiting money, and setting up an insurance

scam. Johnny was himself extremely violent and was also involved in stealing drug precursors,

counterfeit plates, and money. Nevertheless, the children promptly implicated Kenneth and Mitchell.

This is why: Applicant wanted to kill them; Kenneth didn’t. Mitchell testified at trial that it was his

impression that applicant wanted to kill them and Kenneth saved their lives. At the scene of the

murders, Kenneth and applicant were arguing behind one of the children, and Kenneth was telling

the kids to get into the house. Even after the three men left the house and went back to the car,

Kenneth and applicant were arguing about the kids. Applicant wanted to go back and kill them

because they had witnessed the murders, and Kenneth wanted to leave them alone. Applicant was

the only one the children felt threatened by, so he was the only one whose identity they hid.6


       6
          Aaron had another reason to keep quiet when he got older. When the case was reopened,
the sheriff went to the prison where Aaron was incarcerated. Even though Aaron did not feel safe
talking to them – and did not talk to him – he was assaulted the next day by members of the Aryan
Brotherhood for possibly talking to the sheriff about the murders. After the trial, Aaron went into
protective custody, where he spends only one hour a day out of his cell.
                                                                         BRYANT DISSENT — 8

       Moreover, at least one of them did speak up earlier, although not to the authorities. Aaron

told his Aunt Pat–Johnny’s sister–and he told his psychiatrist.

       Finally, like Janie, Aaron and Dalinda had no motive to falsely accuse applicant and nothing

to gain by doing so. If anything, Dalinda had a reason not to falsely accuse him because he had given

her a job when she needed one.

                                           D. Conclusion

       It took over twenty years to get the witnesses against applicant to come forward and testify

against him. Janie, Dalinda, Mitchell, and Mitchell’s parents were afraid of him because he killed

Johnny and Sarah, threatened to kill the children, threatened to kill Janie and her family, and

threatened to kill Mitchell and his parents. They are still afraid of him.

       The Court says that the record supports the conclusion that applicant has established

prejudice, but because the habeas court recommended denying relief, the record should be viewed

in the light most favorable to that recommendation. While there is evidence in this case that would

support a recommendation to grant relief, there is more than enough evidence to support a

recommendation to deny relief. The habeas judge was also the trial judge, and it is obvious from the

record that he remembers the trial testimony vividly. I would deny relief.

       I respectfully dissent.

Filed: November 19, 2014
Publish
                             TEXAS DEPARTMENT OF PUBLIC SAFETY
                                       TEXAS RANGER DIVISION

                         VOLUNTARY STATEMENT (NOT UNDER ARREST)

 THE STATE OF TEXAS

 COUNTY OF RED RIVER


 Before me tbe undersigned au&ority inand for said County and State, on this day, Tuesday, May 01,2007
 penally ^jpeared. Janie Mussett, W/F, 07-21-1954. address isP.O. Box 344. (RL 2Baker Road) VaUiant,
 Oldahoma 74764, phone number is580-933-7972, vibo, afierbdng by me duly swom. dqKses and says:

 IUyed wifli Bill Bryantfor q)pn)ximately two years be^rming around October of 1985. Bill was good fiiends
 witti Kennefli Raulston. Kennedi's wife was SaiaL(^/T*
\ MysisterSteUawas^^to Johnny Victory. AfterBill and Ihad lived togetherfor about ayear, Johnny and
  Stella sqwiated mdKennefli and Sarah separated. Johnny started living vrith Sarah Raulston and Kenneth
  st^d hvu^^A^lli Kenneth became vayjealousbccause Johnny was wiflili^ with Sarak Ionce
 heard Keme& say fliat he did not like itbecause Johnny was living wifli Sarah inMs, Kenneth's house and
 spmdmg hi^ Kemp's monqr. Stella once told me fliatJdinnykidnq^jed Kenneth, hit Kameth indie head
 vnth a gun several dtfiferenttmies and sexually assaulted Kenneth intheanus.
     ww leare-bve, me Iwitnessed Johnny beat Stellaiq) at Marie's Tavern inValliant, Oklahoma. Johnny
      1^h^ mStella sprivate parts viAen he assaultedher. Johnny also cut Stella's fece with aknife.
                                                                                Arkansas Weall stayedone
                                                                     AftertheyretiimedtothernoteI.Billtold
                                                                  BiU^aiupsetwithKemiethandBiUtoldme



 th^rfiS^^       M
 them^before. DonEdIS         D
                      an attorney.    o nEd told us ftat Johnny and Sarahhad beenMUed
                                   Hisreallyi5>setStella.^;T^
 ££oS                                     ^            ^            told hermethat Ihomas Stringer,Jim Ed


 Ashorttime lats,Bfll and Imovedto MillHton, Oklahoma.
                      Signature

          Date: 05-01-2007 Time: 3:12 PM
Witness
                                            ^                                     118

 1   deep breath and relax, and these attorneys have some questions

 2   they want to ask you.               You're among friends and neighbors, so

 3   just take a deep breath and relax.

 4                    AARON                     PAUL              VICTORY

 5   having been first duly sworn, testified as follows:

 6   ,                                   DIRECT EXAMINATION

 7   BY MR.       VARLEY:


 8        Q            Go ahead and introduce yourself to the jury,

 9        A            I'm Aaron Paul Victory.

10        Q            Aaron Paul Victory?

11        A            Yes,    sir.

12        Q            The acoustics in this large room, it's hard to hear,

13   so if you don't hear me, let me know, and speak where they can

14   all hear you on the jury.                   Okay?

15        A            Yes,    sir.

16        Q            And where are you currently residing?

17        A            Presently in Oklahoma State Penitentiary.

18            Q        And why are you in the state penitentiary?
19        A            For eluding and burglary.

20            Q        Eluding?

21        A          . Yes,    sir.

22            Q        Okay, what did you do?

23            A        I got pulled over, sir, and they told me to stop and

24   I didn't, and I ran.               And when I was on something, I seen a

25   four-wheeler and I jumped on the four-wheeler and I took off,


                                  Mrs. Lucille Collins, C.S.R.
                   Official Court Reporter. 102nci Judicial District of Texas
                         204 Oak Hill Road, Texarkana, Texas 75501
                                       (903)    838-4031
                                                                                       119


 1   and they finally caught me and I'm in prison for it now.

 2           Q         Eluding, and stealing a four-wheeler?

 3           A         Yeah, I saw the four-wheeler there and I got on it

 4   and l e f t .


 5           Q         Okay.     You are the son of Johnny Victory.          Is that

 6   right?

 7           A         Yes,    sir.

 8           Q         And your mama was...

 9           A         Stella Victojry.

10           Q         And is she s t i l l alive?

11           A         No.


12           Q         And your sister is Dalinda, and your other brother

13   is Jonathan?            Is that right?

14           A         Yes,    sir.

15           Q         We're talking about something that happened way back

16   in 1987.        Okay?     When your dad and Sarah Raulston were murdered.

17   Do you remember that?

18           A         Yes,    sir.

19           Q         Where had you been just prior to going back to or

20   going to Sarah's house?

21           A         We was at the Pizza Hut in Idabel, eating pizza.

22           Q         Idabel, at Pizza Hut?

23           A         Yes,    sir.

24           Q         Okay, and who was with you?

25           A         My brother and sister, Dalinda Victory and Jonathan


                                 Mrs. Lucille Collins, C.S.R.
                 Official Court Reporter, 102nd Judicial District of Texas
                        204 Oak Hill Road, Texarl<ana, Texas 75501
                                      (903)   838-4031
                                                                                         120


 1    Victory, and Sarah Raulston and my dad, Johnny.

 2           Q        Okay, and I'm assuming that y'all left the Pizza

 3    Hut.


 4           A        Yes,    sir.

 5           Q        And where did you go to then?

 5           A        We went back to Sarah's store, which is right

 7   . outside "the line.

 8           Q        By the state line?

 9           A        Yes,    sir.

10           Q        Okay.

11           A        And we stopped there and got some munchies and

12    stuff.


13           Q        Did you...

14           A        And we headed on back.

15           Q        Okay, whose car were you in?

16           A        My father's.

17           Q        And what about Jonathan and Dalinda?                    Who were they

18    riding with?

19           .A       Sarah.

20           Q        Okay, and what happened when you got to the house?

21    I'm assuming you went to Sarah's house?

22           A        Yes, sir.        We pulled up—Sarah was in front of me

23    and my dad, and we pulled up in Sarah's driveway and it was a

24    big dog there, and my daddy told me to sit in the car.                        We sat

25    in the car and Sarah got out and tied the dog up, and then we


                                 Mrs. Lucille Collins, C.S.R.
                  Official Court Reporter, 102nd Judicial District of Texas
                        204 Oak Hill Road, Texarkana, Texas 75501
                                      f903)   838-4031
                                                                                            121


 1      all--we got out of the car.

 2           Q       'Okay.

 3           A        And then my daddy grabbed me and the groceries and

 4      we started on up to the house.

 5 ,•         Q       Ummm-hiniran.

 6           A        And as we was going up, my daddy sat me down and I

 7      could hear     a shot and my daddy and Sarah fell down,, and then

 8      me and--I ran to the freezer.                I stopped by my dad first,

 9      because I didn't knbw--I didn't think my dad could get hurt.

10            Q       You didn't think your dad could get hurt?

11            A       And then there's a deep freezer in back of the

12      carport, and more eventually I ended up—I ran around to the
13      -end of it in the back of the carport. Just hid my head.                       I ran

14      around the end of it and Jonathan was there, too.

15            Q       So you and Jonathan were there by yourselves?

16            A       Yeah.

17            Q       Where was Dalinda?              Do you remember?

18            A       No, at the time I don't, because I'm scared and I

19      don't know what's going on or nothing.                    And as I was sitting
20      there, I saw this armadillo start to come out.                        The carport

21      comes in this way, and on the side of that, and the armadillo'
22      comes and I    look up.

23            Q       What do you do after you see the armadillo?
24            A       I just kind of look up to see what's going on,

25      because I'm real scared.



                                 Mrs. Lucille Collins, C.S.R.
                  Official Court Reporter, 102nd Judicial District of Texas
                        204 Oak Hill Road, Texarkana, Texas 75501
                                      (903)   838-4031
                                                                                         122

1          Q          What do you see going on?                                  '

2          A          I   see two men.

3          Q          You see two .men?

 4.        A   .      Yeah.

 5         Q          Do you know these men?

 6         A          Yeah.

 7         Q          Who do you see?

 8         A          I see Kenneth Raulston and Bill Bryant.

 9         Q          You see Bill Bryant there?

10         A          Yes.

11         Q          And did either one of them have a gun in their hand?

12         A          Yes.

13         Q          Who had the gun in their hand?
14         A          Bill, and the other one had--one had one and the

15    other one had one, holding it like this (indicating).
16         Q          How did you know Bill?                 How do you know Bill?
17'        A           From I remember seeing him and mama and my cousins.

18         Q           He was around?

19         A           Yeah.

20         Q           And you're sure after all these years that it was
21    Bill Bryant that you saw?

22         A           Well, I also had seen him around Kenneth Raulston

23    prior to my dad getting back to my mom.                         So he would come over
24    to our house over in Paris where Kenneth Raulston and my mom

25    lived.



                                  Mrs. Lucille Collins, C.S.R.
                   Official Court Reporter, 102nd Judicial District of Texas
                          204 Oak Hill Road, Texarkana, Texas 75501
                                       (9031   838-4031
 1        Q           Yes.

 2        A           And they would come over there.

 3        Q           Who would?

.4        A           Bill Bryant and Kenneth Raulston and some of their

 5   friends.        They would come over there when my mom got .hurt, and

 6   they would come over there and stay after my mom got hurt.
 7        Q           When you say got hurt, she got hurt because your dad
 8   beat her up?          Is that what happened?

 9        A           I   guess.

10        Q           All you       know is she got hurt?

11        A           Yeah, that's all I know.                   My mom was hurt.

12        Q           And did you ever hear them talking when they were

13   there, talking about doing something?
14        A           Yeah, they talked about killing my dad and stuff.
15        Q           Did you hear Kenneth and Bill talking about killing

15   your dad?

17        A           Yeah, Kenneth mostly.                 Kenneth was the one boasting

18   about it, because my dad pushed Kenneth to the ground a little
19   bit, you know.           He was a pretty rough man, and he caught him a
20   couple of times fooling around a little bit.
21         Q     '    Kenneth was messing with your mom?

22         A          Yeah, and so Kenneth was pretty mad, I guess, at my

23   father.

24         Q          Okay, and but you're sure—let me ask you this.
25   Y'all gave statements back then when you were kids.                            You gave


                                  Mrs. Lucille Collins, C.S.R.
                Official Court Reporter, 102nd Judicial District of Texas
                          204 Oak Hill Road, Texarkana, Texas 75501
                                       (903)   838-4031
                                                                              •                 124

 1     your statement to the juvenile probation officer, I believe.

 2          A        Yes,   sir.

 3        . Q        And a guy probably talked to you.                       In fact,   then you

 4     didn't say—you know, you used the word Tom.                           You said

 5 _   something about Tom.          Do you know a man named Tom?

 6          A        No, sir.       Sir, the way we was raised, what I'm doing

 7     now, I'm going against everything ' I've ever known.                        We didn't

 8     go in there and call police.               We was taught not to tell.              And

 9     my daddy also told us not to tell on anything, and that was a

10     big part of it.

11          Q        Are you taking a big risk, you feel, by sitting in

12     that chair today, telling these people what happened?

13          A        Yeah, when I get back to prison, they'll be talking

14     and they don't like snitches in the world I live in.
15          Q        Let me ask you this.              I think the           Texas Ranger and

16     the Sheriff came up to visit you one time, and you wouldn't

17     talk to them.

18          A        No,    sir.

19          Q        And it was found out that they had even come to

20     visit you about this.

21          A    .   Yes,    sir,   they did.

22          Q        Did you get a visit then?

23          A        Yes,    they called me a day and a half, two days

24     later.   I went to the bathroom and here-come the Brotherhood,

25     They come in...


                               Mrs. Lucille Collins, C.S.R.
                Official Court Reporter, 102nci Judicial District of Texas
                      204 Oal< Hill Road; Texarkana, Texas 75501
                                    (903)   838-4031
                                                                                               125


 1             Q         You say the Brotherhood.                  What does that mean?

 2             A         It's the Aryan Brotherhood.                  The Aryans, and they

 3   had got word how the Texas Rangers come up and talked to me

 4       about all this, and they called me a snitch so I started

 5       fighting.      I got a pretty good stomping over that, and that's

 6   what happened on that deal.

 7             Q         Okay.      Nobody promised you anything?                You're not

 8   getting anything out of this.                      Why are you testifying,

 9             A         He killed my daddy, • you know.

10   ,         Q         Is that the man sitting over here next to this

11       lawyer that killed your dad?

12             A         Yeah.

13         .   Q         May the record reflect he identified the defendant

14       as the man who killed his father?

15                               THE COURT:         Ladies and gentlemen,         the record

16       will so reflect.

17             Q         I pass the witness.

18                                          CROSS EXAMINATION

19       BY MR.    MEEHAN:

20             Q         Mr. Victory, how old are you sir?

21             A         Excuse me,       sir?

22             Q         How old are you?

23             A         I'm twenty-nine as of yesterday.

24             Q         And you say you're in prison for eluding and

25       burglary.       Is that right?


                                    Mrs. Lucille Collins, C.S.R.
                     Official Court Reporter, 102nd Judicial District of Texas
                           204 Oak Hill Road, Texarkana, Texas 75501
                                         (903)   838-4031
                                                                               126



 1             A       Yes,   sir.

 2             Q      And the first time you went to prison was what.

 3    2 003?


 4             A      Yes,    sir.

•5             Q      And that was for false impersonation?

 6             A      Yes,    sir.

 7             Q      Was that in Oklahoma?

 8             A      Yes,    sir.

, 9            Q      And you went to prison in 2004 for carrying a

10    firearm during probation.

11             A       No, sir, when I went down the first time, I went on

12    carrying a firearm,              also.

13             Q       You got two years and four years?

14             A       All of them CC.

15             Q       And another four years for knowingly concealing

16    stolen property.

17             A       Yes, sir.

18             Q       And then in November of 2 005, you got twelve years

19    for grand larceny.               Is that right?

20             A       Yes,    sir.

21             Q       That's a theft, stealing stuff.

22             A       Yeah, stealing.

23             Q      >And then you got five years for grand larceny at the

24    same time.        Is that right?

25             A       Yes,    sir.



                                  Mrs. Lucille Collins, C.S.R.
                   Official Court Reporter, 102nd Judicial District of Texas
                         204 Oak Hill Road, Texarkana, Texas 75501
                                   .    (903)   838-4031
                                                                                            127-

 1        Q        And five years for second degree burglary at the

 2   same time.

 3        A        Sir, I have to go back on the five years.                        I got

 4   twelve years on all my cases when I was eluding.                          I don't know

 5   where the five come from, but                 it's all twelve.           It's all

 6   seventeen, and I got twelve and five years probation.

 7        Q         In Oklahoma I think you get probation after you have

 8   been in the penitentiary.               Is that right?

 9        A        Yes,    sir.

10        Q         I'm just looking at the different offenses, and I

11   understand they are all running at the same time or running

12   concurrently; but there was two grand larceny, two second

13   degree burglary, burglary of an automobile, eluding or

14   attempting to elude a police officer for five years and the

15   same offense for twelve years. Then a second degree burglary

16   for twelve years and another second degree burglary for twelve,

17   burglary of a motor vehicle for twelve years, and then they've

18   got something here for felon with a firearm.                           Does that all
19   sound familiar to you?

20        A         Yes,    sir.

21        Q         And do you remember giving a statement initially,

22   after your father was killed, like the next day or two?
23        A '       In the statement--! don't remember much of a

24   statement.

25         Q        Do you remember doing that, though?


                               Mrs. Lucille Collins, C.S.R.
                Official Court Reporter, 102nd Judicial District of Texas
                      204 Oak Hill Road, Texarkana, Texas 75501
                                    (9031   838-4031
                                                                                128


 1        A        Yeah, • I remember talking to officials and stuff.

 2        Q        And that was just a day or two after it happened.

 3        A        I don't know if i t was a day or two or what, but I

 4   remember doing it.

 5        Q        Did they talk to you more than once?

 6        A        Yes,   sir.

 7        Q        And at that time you were eight years old.             You

 8   weren't a guy that had been to prison two or three times at

 9   that point.     Is that right?

10        A        That's right.

11        Q        And.you don't remember telling them that Kenneth

12   Raulston was there?

13        A        Excuse me,      sir?

14        Q        Do you remember telling them that Kenneth Raulston

15   was there?


16        A        Yes,   sir.

17        Q        Do you remember telling them that Tom was there?

18        A        Yes,   sir.

19        Q        And did you ever tell them that Mitchell Dickey was

20   there?

21        A        Yes — I don't remember, sir, about Mr. Dickey.

22        Q        Did you know Mr. . .

23        A        Yes.


24        Q        Dickey?

25        A        Yes,   sir.



                             Mrs. Lucille Collins, C.S.R.
              Official Court Reporter, 102nd Judicial District of Texas
                    204 Oak Hill Road, Texarkana, Texas 75501
                                  (9031   838-4031
                                                                                            129

 1        Q        And you have never told anybody that Bill Bryant was

 2   involved until today?            Is that right?

 3        A        Excuse me,       sir?

 4        Q        Have you told anybody this story that Bill Bryant

 5   was involved in this thing until today?

 6        A        No, sir, I told my aunt.                  My aunt that got us back,

 7   my Aunt Pat.       My dad's sister.              I told her.           She contacted

 8   people, I guess, and told them, and I told my psychiatrist.

 9        Q        Your psychiatrist?

10        A        Yeah.

11        Q        And you loved your daddy, obviously.

12        A        Yes,    sir.

13        Q        You would like to get back at whoever hurt him.

14        A        Not to get back, sir, no.                  Just for them to pay for

15   what they did. . I don't want to get back at nobody, sir.

16        Q        Thank you, Mr. Victory.                   I'll pass the witness.

17             (           MR. VARLEY;          No further questions.

18                         THE COURT:         Sir, you may stand down.               Call your

19   next, Mr. Varley.

20                         MR. VARLEY:          I   call Janie Mussett.

21                          JANIE                     MUSSETT

22   having been first duly sworn, testified as follows:

23                                    DIRECT EXAMINATION

24   BY MR.   VARLEY:


25        Q        State your name, please.



                              Mrs. Lucille Collins, C.S.R.
               Official Court Reporter, 102ncl Judicial District of Texas
                     204 Oak Hill Road, Texarkana, Texas 75501
                                   (903)   838-4031